DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-7, 9, 12-15, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting.
	Claims 1-20 are rejected under 35 U.S.C. 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 9, 12-15, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9, 11-13, 15, and 18-20 of copending Application No. 16/376,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the copending claims. Thus the claims are patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A comparison of the claims showing the patentable indistinctness and highlighting differences is shown below for instant claims 1 and 4-7 directly comparing the claims. The same comparison applies likewise to the system and computer readable medium claims in instant claims 9 and 12-15, and 17 and 20.
Instant Claims 16/376,277
Copending Application 16/376,351
A method comprising: receiving, via a network, a first request from a first user device associated with a first user identifier of a tenant to share a file stored in a first layer of an overlay file system of a storage device, the first layer corresponding to the first user identifier;

 in response to the first request, moving, by one or more hardware processors, the file from the first layer to a second layer of the overlay file system of the storage device, the second layer corresponding to the tenant; 

receiving, via the network, a second request from a second user device associated with a second user identifier of the tenant to access the file; and in response to the second request 

and based on the file being on the second layer, providing access to the file to the second user device.
A method comprising: receiving, via a network, a first request from a first user device associated with a first user identifier of a tenant to share an application defined using a file stored in a first layer of a union file system of a storage device, the first layer corresponding to the first user identifier; 

in response to the request, moving, by one or more hardware processors, the file from the first layer to a second layer of the union file system of the storage device, the second layer corresponding to the tenant; and

 based on the file being on the second layer of the union file system, providing access to the application to a second user device associated with a second user identifier of the tenant.
4. The method of claim 1, wherein the first user identifier has read-write access to the 

a third user device associated with a third user identifier of a second tenant.
4. The method of claim 1, wherein the second layer is unavailable to a third user identifier of a second tenant.
6. The method of claim 1, wherein the first layer is unavailable to the second user device associated with the second user identifier.
5. The method of claim 1, wherein the first layer is unavailable to the second user identifier.
7. The method of claim 1, further comprising: receiving a third request from the first user device to cease sharing the file stored in the second layer; and in response to the third request, moving the file from the second layer to the first layer.
6. The method of claim 1, further comprising:  Attorney Docket No. 2058.C54US123 Client Ref. No. 180785US01receiving a third request from the first user device associated with the first user identifier to stop sharing the application; and in response to the third request, moving the file from the second layer to the first layer.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 9-11, 13-16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0351870) and Slater et al. (US 2012/0011562).

Regarding claim 1, Chen et al., in the analogous field of distributed file systems, teaches a method comprising: 
receiving, via a network, a first request from a first user device associated with a first user identifier of a tenant to share a file [] of an overlay file system of a storage device, the first layer corresponding to the first user identifier (Chen et al.: memories 160 and 170 are configured to allow file system layering (e.g., OverlayFS). A multi-layer system may include multiple upper layers (including at least a first upper layer associated with a first user, or account 350), accessible and/or writeable by different accounts, groups of accounts, and/or permission levels, ¶ [0017]; accounts 340 and 350 may each be associated with a respective account identifier, for example, a user identifier (UID),¶ [0023]; at account 350's request, temporary file 190B is stored in storage layer 172 (i.e. a second layer) on memory 170 accessible through temporary directory 150, ¶ [0028]; Network 105, ¶ [0017]; processor 120, input/output devices, ¶ [0014]; )
in response to the first request, [storing], by one or more hardware processors, the file to the second layer corresponding to the tenant (Chen et al.: at account 350's request, temporary file 190B is stored in storage layer 172 (i.e. a second layer) on memory 170 accessible through temporary directory 150, ¶ [0028]; the third account may access storage layer 172 including temporary files 190B and 191 based on a shared GID with account 350. In an example, any suitable combination of permissions and storage layers may be suitable, ¶ [0034]); 
receiving, via the network, a second request from a second user device associated with a second user identifier of the tenant to access the file; and in response to the second request and based on the file being on the second layer, providing access to the file to the second user device (Chen et al.: the third account may access storage layer 172 including temporary files 190B and 191 based on a shared GID with account 350. In an example, any suitable combination of permissions and storage layers may be suitable, ¶ [0034]).  
However, Chen et al. does not teach a file stored in a first layer; and moving, by one or more hardware processors, the file from the first layer to a second layer [].
Slater et al., in the analogous field of file sharing, teaches a file stored in a first layer; and moving, by one or more hardware processors, the file from the first layer to a second layer [] (Slater et al.: Filesystem 120 has a hierarchy including a top-level directory 121 associated with, or containing, first and second lower-level directories 122, 132, ¶ [0016]; One protected directory, for example on the second directory 132 and its associated sub-directories and files 133, 134, 135, 136, 137, 138. Protected directory files can be deprotected, for example by moving the files from the protected directory to the shared directory, ¶ [0017]);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chen et al. with that of Slater et al. and to provide shared access to a file by moving it to a shared layer. By doing so, controlling access to protected files is made simpler by facilitating improvements in the ability of normal users of consumer applications and/or of administrators of computer systems to protect specific file entities or types of file entity from unauthorised and/or unintentional modification by moving them between a protected and a shared directory (Slater et al. ¶ [0012]).

Regarding claim 2, the combination of Chen et al. and Slater further teaches wherein the moving of the file from the first layer to a second layer comprises updating an attribute of the file a metadata change relating to the file entity path, ¶ [0032]).  

Regarding claim 3, the combination further teaches wherein the moving of the file from the first layer to the second layer does not include copying data of the file (Slater et al.: Physical movement of large stored datasets is not always essential for moving file entities, movement relates essentially to a metadata change relating to the file entity path, ¶ [0032]).  

Regarding claim 5, the combination further teaches wherein the second layer is unavailable to a third user device associated with a third user identifier of a second tenant  (Chen et al.: a multi-layer system may include multiple upper layers, accessible and/or writeable by different accounts, groups of accounts, and/or permission levels. In the illustrated example 100, read, write, and access rights may be provisioned on a per account and/or account group basis, ¶ [0017]).  

Regarding claim 6, the combination further teaches wherein the first layer is unavailable to the second user device associated with the second user identifier (Chen et al.: a multi-layer system may include multiple upper layers, accessible and/or writeable by different accounts, groups of accounts, and/or permission levels. In the illustrated example 100, read, write, and access rights may be provisioned on a per account and/or account group basis. Rights may be restricted on a per account and per layer basis, ¶ [0017]).  

Regarding claim 7, the combination further teaches receiving a third request from the first user device to cease sharing the file stored in the second layer; and in response to the third request, moving the file from the second layer to the first layer (Slater et al.: The method also comprises moving file entities from the shared directory to a protected directory, ¶ [0033]).  

Regarding claim 8, the combination further teaches the moving of the file from the second layer to the first layer is further based on the first user identifier having a permission to modify the second layer (Slater et al.: a management interface to manage movement of file entities between a protected directory and a non-protected, shared, consumer directory, ¶ [0011]; access to the management interface is limited to authorized users, ¶ [0025]).

Claims 9-11 and 13-16 amount to a system comprising instructions that, when executed by one or more processors, performs the method of claims 1-3 and 5-8, respectively.  Accordingly, claims 9-11 and 13-16 are rejected for substantially the same reasons as presented above for claims 1-3 and 5-8 and based on the references’ disclosure of the necessary supporting hardware and software (Chen et al.: Network 105, ¶ [0017]; processor 120, input/output devices, instructions, ¶ [0014];). 

Claims 17-19 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1-3 respectively.  Accordingly, claims 17-19 are rejected for substantially the same reasons as presented above for claims 1-3 and based on the references’ disclosure of the necessary supporting hardware and software (Chen et al.: .: Network 105, ¶ [0017]; processor 120, input/output devices, instructions, ¶ [0014]; Computer readable medium, ¶ [0040]). 

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0351870) and Slater et al. (US 2012/0011562), in view of Fitzer et al. (US 2012/0047139).

Regarding claim 4, the combination of Chen et al. and Slater teaches the method of claim 1, as shown prior. 
	However, the combination does not explicitly teach wherein the first user identifier has read-write access to the first layer and read-only access to a third layer of the overlay file system.
	Fitzer et al., in the analogous field of overlay file systems, teaches wherein the first user identifier has read-write access to the first layer and read-only access to a third layer of the overlay file system (Fitzer et al.: top-most layer in this example may be a user-specific layer for personalization to a given end user, ¶ [0061]; the top-most layer may be, for example, marked as writable, while the layers below marked as read-only, ¶ [0063]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chen et al. and Slater et al. with that of Fitzer et al. and to provide to a first user write access to the first layer and read-only access to a third layer of the overlay file system. Layering enables separation of content from different sources, modification-free changes at the tenants, and tenant specific configurations which determine the visibility of the contents to other entities (Fitzer et al. ¶ [0064]).


Claim 12 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of claim 4.  Accordingly, claim 12 is rejected for substantially the same reasons as presented above for claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Chen et al.: Network 105, ¶ [0017]; processor 120, input/output devices, instructions, ¶ [0014]). 

Claim 20 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kleinpeter et al. (US 2019/0205289) discloses a content management system supporting a plurality of accounts and a content sharing management system (see ¶ [0055]- [68]).
Venkatesh (“Dynamically Reconfigurable Layered Filesystem”, Pub. 2012) discloses a Dynamically re-configurable Layered File System which makes use of layers to create a virtual unified view of the filesystem by overlaying layers transparently. These layers are maintained as a hierarchy of layers thereby facilitating ease of management and security. Since layers are made out of directories, group permissions can be used to enable sharing of layers. All user and system data is organized in the form of multiple layers, and users are isolated from data for which they do not have access (see pages 3, 6, and 12-15). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        05/22/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156